Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/18/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed-through reference is not being considered as an English translation has not been provided.

Drawings
The drawings are objected to because reference character 1 points to different elements in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Note: the term “comprises” is improper language for an abstract, Examiner suggests amending to read –includes--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-9, 11, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the language “the shut-off valve” (line 1) is unclear as claim 3 sets forth possible plural shut-off valves and it is not known if the language in claim 5 is referring to a particular one of or all of the potential plural shut-off valves.
Regarding claim 6, the language “the shut-off valve” (line 1) is unclear as claim 3 sets forth possible plural shut-off valves and it is not known if the language in claim 3 is referring to a particular one of or all of the potential plural shut-off valves.
Regarding claim 8, the language “the air outlet” (line 1 and 4) is unclear as claim 1 sets forth the possibility of plural air outlets with the language “at least one air outlet” (line 2) and it is not known if the language in claim 8 is referring to each of, or a particular subset of, the possible plural air outlets.  Examiner suggests amending to read –the at least one air outlet--.
Regarding claim 9, the language “the air outlet” (line 3) is unclear as claim 1 sets forth the possibility of plural air outlets with the language “at least one air outlet” (line 2) and it is not known if the language in claim 9 is referring to each of, or a particular subset of, the possible plural air outlets.  Examiner suggests amending to read –the at least one air outlet--.
Regarding claim 9, the language “the exhaust air outlet” (line 4) is unclear as line 2 of this claim sets forth the possibility of plural exhaust air outlets with the language “at least one exhaust air outlet” and it is not known if the language in line 4 is referring to each of, or a particular subset of, the possible plural exhaust air outlets.  Examiner suggests amending to read –the at least one exhaust air outlet--.
Claim 11 recites the limitation "the fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
16 recites the limitation "the fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the language “the air outlet” (line 3 and 4-5) is unclear as claim 1 sets forth the possibility of plural air outlets with the language “at least one air outlet” (line 2) and it is not known if the language in claim 16 is referring to each of, or a particular subset of, the possible plural air outlets.  Examiner suggests amending to read –the at least one air outlet--.
Claim 18 recites the limitation "the housing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 recites the limitation "the value or values" in line 1 and “the air flow” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the language “the air outlet” (line 3) is unclear as claim 1 sets forth the possibility of plural air outlets with the language “at least one air outlet” (line 2) and it is not known if the language in claim 19 is referring to each of, or a particular subset of, the possible plural air outlets.  Examiner suggests amending to read –the at least one air outlet--.
Claim 20 is rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 14-15, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bancroft et al. (2014/0123978).
Regarding claim 1, Bancroft shows a temperature-control device for heating and/or cooling gases or gas mixtures (see Fig. 5 showing the overall system, Figs. 1-2 and 6-7 showing vortex tube for heating/cooling), the device including at least one air inlet (see Fig. 1 air inlet 116), at least one air outlet (see Fig. 1-2, air outlet 112), and at least one vortex tube (see Fig. 1-2 and 6-7 showing vortex tube 100, see para. 0016 and 0028 for example), each of the at least one vortex tube having a vortex tube inlet (see Fig. 2, inner portion of air inlet 116 defines the inlet to the vortex tube), a hot air exit (hot air exit at 214, see Fig. 2 and para. 0017), and a cold air exit (Fig. 2 cold air exit at 226, see para. 0021), wherein the at least one air inlet is fluidically connectable to at least one vortex tube inlet of the at least one vortex tube (see Fig. 1-2), and the at least one air outlet fluidically connectable to at least one hot air exit and at least one cold air exit of the at least one vortex tube in at least one flow direction (see  Fig. 1-2), wherein at least one control element is provided by means of which the amount of air flow between the at least one hot air exit and the at least one air outlet, or the amount of air flow between the at least one cold air exit and the at least one air outlet is adjustable (see Fig. 1-2 and para. 0017 control element 120).

Regarding claim 8, the Bancroft device’s air outlet is fluidically connectable to either a hot exit or a cold air exit of the vortex tube wherein the hot and cold air exit are not simultaneously connected (see para. 0017 control element providing connection between the outlet and the hot or cold air exits and can include full hot or full cold exit connection in the condition of no simultaneous connection).
Regarding claim 9, the Bancroft device’s exhaust air chamber is fluidically connected to at least one exhaust air outlet wherein the hot air exit or cold air exit, separated from the air outlet of the vortex tube is fluidically connected to ambient by way of the exhaust air outlet (see Fig. 1-2, para. 0017, exhaust air outlet 128).
Regarding claim 14, the Bancroft device’s vortex tube is configured so as to be straight (see Fig. 1-2 vortex tube includes portions which are straight, for example each branch 102 of the hot leg).
Regarding claim 15, the Bancroft device’s vortex tube is composed of at least two individual parts connected to one another by way of at least one plug connection (see annotated Fig. 7 below).



    PNG
    media_image1.png
    639
    819
    media_image1.png
    Greyscale

Regarding claim 17, the Bancroft device is such that either the direction of exiting fluid flow at the hot air exit, or the direction of exiting fluid flow at the cold air exit, is redirected by 160° to 200° to the opposite direction (see Fig. 1-2, the direction of exiting fluid flow at the hot air exit has been redirected 180 degrees due to the bend as shown).
Regarding claim 21, Bancroft discloses a system for supplying respiratory air having a force-ventilated respiratory protection mask (see Fig. 5, mask 502) and the temperature control device of claim 1 (device 500, see above explanation of claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bancroft in view of Tunkel et al. (6,289,679).
Regarding claim 2, the Bancroft device includes a vortex tube disposed in a common housing (see Fig. 5, 500 being a housing which holds the vortex tube), but is silent as to including first and second vortex tubes as claimed; however, Tunkel teaches a similar vortex tube assembly which includes two vortex tubes (see Tunkel Fig. 2 and accompanying specification, vortex tube 50A and second vortex tube 50B).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date .

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bancroft.
Regarding claim 3, the Bancroft device includes a shut-off valve to control amount of flow out of the hot leg of the vortex tube (see Fig. 7, valve 710, para. 0028), but is silent as to including another valve at the other end of the tube (i.e. the cold end).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bancroft device to include an additional shut-off valve for the cold leg as this would have been obvious duplication of parts and would provide control of cold flow.
Regarding claim 5, the modified Bancroft device’s shut-off valve is a non-return valve (see Fig. 7 and para. 0028).

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bancroft as applied to claim 3 above, and further in view of Tunkel.
Regarding claim 4, the modified Bancroft device is silent as to the at least one vortex tube includes first and second vortex tubes and to include shut-off valves for when fluid passes through the first vortex tube; however, Tunkel teaches a similar vortex tube assembly which includes two vortex tubes (see Tunkel Fig. 2 and accompanying specification, vortex tube 50A and second vortex tube 50B).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Bancroft device to include plural vortex tubes, as taught by Tunkel, as this would have been obvious duplication of parts and would provide greater temperature control.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bancroft in view of Meckes et al. (2008/0053541).
Regarding claim 10, the Bancroft device is silent as to including at least one actuator element provided by way of which the cross section of the connection between exhaust chamber and ambient is at least reducible at at least one location; however, Meckes discloses a valve with actuator element to control/reduce the cross section of the flow path (see Meckes para. 0014-0015 and 0018, throttle valve with controller to adjust throttle cross section).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bancroft device’s exhaust valve to be a throttle valve, as taught by Meckes, as this is a well-known type of valve and would throttle the exhaust, allowing adjustable exhausting.

Claims 11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bancroft in view of Lessig et al. (2009/0159715).
Regarding claim 11, the Bancroft device is silent as to the fluid, prior to exiting the housing, passes through at least one silencer; however, Lessig teaches a similar device which includes at least one silencer (see Lessig para. 0027 silencer 220).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bancroft device to include a silencer, as taught by Lessig, in order to reduce the level of sound associated with the vortex tube (see Lessig para. 0027).

Regarding claim 19, the modified Bancroft device is such that the value or values measured by the measuring installation serve for controlling the air flow fed at the air inlet (see Lessig para. 0016).
Regarding claim 20, the modified Bancroft device is such that the value or values measured by the measuring installation serve for controlling directly or indirectly an actuator element controlling the cold air exit and/or hot air exit (see Lessig para. 0016 as applied to Bancroft to control the temperature thus control the actuator element).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bancroft in view of Hu et al. (2013/0206806).
Regarding claim 12, the Bancroft device is intended to be connected to a belt (see Bancroft Fig. 5), but is silent as to the device including a fastening plate for fastening to a support plate; however, Hu teaches a respiratory device which includes a device having a fastening plate for fastening to a support plate (see Hu Fig. 2, device 12 having fastening plate 30 including elements 31 as well which is for fastening to support plate 50, see para. 0040-0045 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bancroft device to include a fastening plate for fastening to a support plate, as taught by Hu, in order to 
Regarding claim 13, the modified Bancroft device’s support plate has at least one element by way of which the support plate is fastenable directly or indirectly to a belt (see Bancroft Fig. 5 showing belt, Hu Fig. 2 showing elements 54-57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hinson et al. (4,914,752), Hayashi (3,630,039), Messick (3,291,126), Shackson (3,103,104), and Garoutte (5,222,489) are all directed towards temperature regulated clothing devices utilizing vortex tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/COLIN W STUART/Primary Examiner, Art Unit 3785